NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


  HARRY T. SIMONE,
                                                             Civil Action No.: 17-7063 (CCC)
                             Plaintiff,

          V.
                                                             MEMORANDOM AND ORDER
  NANCY A. BERRYHILL,

                             Defendant.

CECCHI, District Judge.

        Before the Court is Plaintiff Harry T. Simone’s appeal seeking review of a final

determination by Defendant Nancy A. Berryhill, as Acting Commissioner of Social Security,

denying his application for a period of disability and Disability Insurance Benefits (“DIB”)

pursuant to Title II of the Social Security Act (“SSA”). It appearing that:

    1. Plaintiff, an adult male, was born on October 29, 1966. (Tr. at 141).’ Plaintiff attended a

       computer trade school, (Id. at 39), and has previously worked as a computer programmer

       and consultant, (id at 41-44). In February 2010, Plaintiff was incarcerated and ceased to

       work. (Id at 39). Plaintiff testified that during his incarceration, the mattresses on which

       he slept caused back pain, (Id. at 40), which lead to his disability beginning in June 2012,

       (Id. at 45). Plaintiff also testified that his back pain prevented him from either standing or

       sitting for extended periods of time. (Id at 46). Additionally, Plaintiff testified that during

       approximately the same time that his back pain became severe, he began to experience foot




‘“Tr.” refers to the certified record of the administrative proceedings. (ECF No. 10).

                                                     1
    pain near the situs of an ankle fracture that he suffered in February 1989. (Id.). Further,

    Plaintiff has described tendinitis in his left elbow. (Id. at 48).

2. On June 27, 2014, Plaintiff applied for disability benefits as a result of his ongoing back

   and ankle pain. (Id. at 141-42). On September 22, 2014, Plaintiffs application was

    initially denied. (Id. at 68). On November 21, 2014, the application was once again denied

   on reconsideration.     (Id. at 76-77).    Plaintiff requested an AU     hearing, which was

   conducted on December 12, 2016. (Id. at 31-59). On January 25, 2017, the AU issued his

   opinion concluding that Plaintiff was not disabled within the meaning of Sections 216(1)

   and 223(d) of the SSA. (Id. at 19-26). On November 18, 2015, after submitting additional

   evidence, Plaintiff sought review by the Appeals Council. (Id. at 200-2 04). The Appeals

   Council denied review on May 4, 2017. (Id. at 1-4). Plaintiff instituted this action seeking

   review of the AU decision on September 13, 2017.

3. The Court has reviewed the AU decision. The AU found that Plaintiff most recently met

   the insured status requirements of the SSA on June 30, 2015, that Plaintiff had not engaged

   in substantial gainful activity since the alleged onset date of June 20, 2012. (Tr. at 21), and

   that Plaintiff suffered from the following severe impairments: status post left ankle fracture

   and degenerative changes of the lumbar spine with disk protrusions at L 1-5. (Id.).

4. The AU further found that Plaintiffs impairments were not, either individually or in

   combination, the medical equivalent of any of the impairments listed in 20 C.F.R. Part 404,

   Subpart P, Appendix 1. (Id. at 21-22). The AU then concluded that Plaintiff retained the

   Residual Functional Capacity (“RfC”) to perform sedentary work, with the ability to

   change position at intervals, through his most recent insured date. (Id. at 22-24).




                                                  2
5. further, the AU concluded that Plaintiff was capable of performing his past relevant work

   as a director of information technology because such work did not require the performance

   of activities precluded by the Plaintiff’s RFC. (Id. at 24-25).

6. Accordingly, the AU concluded that Plaintiff was not disabled at any point between the

   onset date and Plaintiffs most recent date insured. (Id. at 25-26).

7. Among other reasons, Plaintiff argues that the AU’s opinion should be vacated because

   the Appeals Council failed to consider new medical evidence he had provided, and thereby

   deprived him of his opportunity for proper administrative review. (ECF No. 16 at 3-8).

8. “No statutory authority (the source of the district court’s review) authorizes the court to

   review the Appeals Council decision to deny review.” Matthews v. Apfel, 239 F.3d 589,

   594 (3d Cir. 2001). However, given Plaintiff’s pro se status, the Court interprets his

   argument as requesting that the Court should remand to the Commissioner for

   consideration of new evidence.

9. A district court may remand to the Commissioner when it “learns of evidence not in

   existence or available to the claimant at the time of the administrative proceeding,” Sullivan

   v. finkeistein, 496 U.S. 617, 626 (1990), if such evidence “is material and.   .   .   there is good

   cause for the failure to incorporate such evidence into the record in the prior proceeding,”

   42 U.S.C.   § 405(g).
10. Plaintiff has submitted additional evidence not before the AU. Among other things,

   Plaintiff has presented the medical opinion of Scott Reisler, M.D., concluding that

   Plaintiff’s pain limited his ability to participate in gainful employment and that such

   limitations were expected to last longer than one year. (ECF No. 16 at A4-A5).




                                                 3
11. Dr. Reisler’s opinion is at least arguably material. However, Plaintiff has not sufficiently

    addressed whether there is good cause as to why such evidence, which dates from mid-

    2015, was not furnished to the AU prior to the December 2016 hearing. Indeed, Plaintiff

    offers no explanation for the absence of such materials from the record below. Instead,

    Plaintiff avers that he is not required to show good cause for their absence because, at the

   time that he requested review by the Appeals Council, “the rules for review allowed the

   plaintiff to submit any additional evidence, without the requirement of good cause as to

   why it was not submitted prior.” (ECF No. 16 at 3).

12. Presumably, Plaintiff refers to the regulations of 20 C.F.R.   § 404.970, which govern review
   of an AU decision by the Appeals Council. Such regulations were amended as of January

    17, 2017 and now provide for a good cause requirement. Nevertheless, “it is the Social

   Security Act and not the regulations that governs the standards for judicial review.”

   Matthews, 239 F.3d at 594. Under the SSA, the Court may not remand for consideration

   of new evidence without a showing of good cause. See Id. (“[T]he Act gives the district

   court authority to remand the case to the Commissioner, but only if the claimant has shown

   good cause why such new and material evidence was not presented to the AU.”).

13. Given Plaintiffs pro se status and the Court’s need for further clarification, the Court will

   allow Plaintiff a further opportunity to show good cause why the new evidence was absent

   from the record before the AU.

14. The Court will administratively terminate this action without prejudice pending submission

   of Plaintiffs supplemental brief.

   Accordingly,

   IT IS on this 2-day of November 201$:



                                                 4
       ORDERED that Plaintiffs appeal is administratively terminated without prejudice; and it

       is further

       ORDERED that within thirty (30) days from the date of this Order, Plaintiff shall submit

a supplemental brief. Plaintiffs supplemental brief should show that there is good cause for his

failure to incorporate his proffered new evidence, (ECF No. 16 at AlAl 3), into the record in the

prior proceeding before the ALl; and it is further

       ORDERED that Defendant is granted leave to file a response within fifteen (15) days from

Plaintiffs submission of his supplemental brief; and it is further

       ORDERED that the Clerk of the Court shall close this matter.

                                                                             (
                                                          CLAIRE C. CECCHI, U.S.D.J.




                                                     5
